DETAILED ACTION

1.	This Office action is responsive to the amendment filed 02/04/2021.  Claims 2 and 12 are cancelled.  Claims 1, 3-11 and 13-20 are present for examination.

2.	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "reference to a data table”, “data table” and “importance designation” set forth in claims 1, 11 and 20 must be shown or the feature cancelled from the claim.  No new matter should be entered.

3.	The amendment filed 02/04/2021 is objected to under 35 U.S.C. § 132 because it introduces new matter into the specification.  35 U.S.C. § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

Applicant is required to cancel the new matter in the response to this Office action.  

4.	Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed "reference to a data table”, “data table” and “importance designation” set forth in claims 1, 11 and 20 is not discussed in the specification.  It is noted section [0014] of the present specification sets forth “a loss potential for a piece of unsaved data is greater than a high importance threshold, an embodiment may identify that the piece of unsaved data is very important.”  However, there is no discussion of the claimed “data table” or “importance designation.”

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov et al. (U.S. 2020/0042398) in view of known prior art (Official notice taken).
1. A method, comprising: 
receiving, at an information handling device, an indication of 
unsaved data present on the information handling device (corresponds to “selecting data stored on a computing device for back up”, see [0007]; “backup parameters may indicate how often a backup is performed”, see [0041]; “data loss module 114 determines that the client data indicates that a calendar of a user of the computing device 101 shows that the user is leaving the office”, see [0042]); “a usage pattern indicating frequently accessed documents are automatically archived”, see [0044]; “selects the data for backup (e.g., client data 122)”, see [0055]; “backup parameters may indicate a frequency of backup…”, see [0057]; 
	identifying a contextual situation associated with the information handling device (corresponds to “environment data of the computing device”, “environment data relates to the environment where the computing device 101 is located, such as temperature/fluctuations in temperature of a room in a facility… or…temperature of the facility itself; it appears this claim element could also correspond to “features 104 are related to the computing device 101…and environment data of the computing device 101…device type, device configuration…sensor data, environment data, locale data”, see [0038])
	assigning a loss potential to the unsaved data based upon the contextual situation (corresponds to “estimating a risk of data loss based on a set of risk variables related to the…environment data”, see [0011]; “estimates the risk of data loss”, see [0037]);
determining, using a processor, that the loss potential for the 
unsaved data necessitates an adjustment to a backup protocol for the information handling device (corresponds to “estimating a risk of data loss…and suggesting a modification to the backup plan based on the risk of data loss”, see [0011], [0036], [0042], [0043], [0048], [0051], [0065] and [0071]); and 
	adjusting, responsive to the determining, the backup protocol (corresponds to changing or modifying the backup plan, see above), wherein the adjusting comprises:
		identifying, by reference to a data table, an importance 
	designation for one or more items of the unsaved data 
	(corresponds to the function performed by importance 
	module 106, see [0033]; “the backup application 102 may 
	consider importance of the client data 122 as provided by 
	the importance module 106, when generating or 
		suggesting the backup plan”, see [0035]; “backup 
		application 102 may consider…importance of the files…”, 
		[0044]; the claimed “data table” could correspond to the 
		features 104 and/or parameters 200, see Figs 2 and 3; 
		“ML engine 112 can be configured  to store features 
		corresponding to risk of data loss”, see [0052], “the 
		backup plan configured to optimally store the collected 
		features of the computing device 101”; it is 
		noted “parameters” are generally stored data or 
		variables; the claimed “designation” can correspond to 
		“backup parameters 200 may comprise…high 
		importance documents…low importance documents”, 
		[0048]); and
			dynamically transmitting the one or more items having 
		an importance designation greater than a predetermined 
	threshold to an external storage repository (corresponds 
	to “backup parameters 200 may comprise…high 		importance documents…low importance documents, 
	[0048]; the Examiner contends in order to determine 
	what is “high importance” and “low importance” there 
	must be some threshold or point of reference) .

	Independent claims 11 and 20 defines embodiments similar in scope to that of claim 1 and are rejected accordingly.

	Because using a threshold to determine the relative importance of data with respect to other data is well known in the memory arts, it would have been obvious to use such a scheme to determine the importance level of data within Martynov.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
	Regarding the dependent claims, the claimed “contextual situation” can corresponds to environment data (see [0011], [0038], [0041], [0056] and [0077]).  The claimed “threshold” corresponds to threshold (see [0035], [0043] and [0052]).   With regard to the remaining dependent claim features, see “backup particular types of data”(see [0041]), “type, size, owner” (see [0047], “importance…based on contents of the file” (see [0047]), “contents of files” (see [0049}, “backup application 
	Martynov does not appear to specifically discuss backup in response to a “detected battery level” (power event) or “prioritizing saving of the unsaved data.”  It is noted, Martynov does discuss “if certain data is accessed more than a threshold amount of times in a day, it may be backed up several times per day, while other data is not viewed as often is backed up, respectively, less often” (see [0035]),  “the backup application 102 may consider importance of the client data 122 as provided by the importance module 106, when generating or suggesting the backup plan” (see [0014], [0033] and [0035] and throughout) and “risk variables related to user data…suggesting a modification to the backup plan based on the risk of data loss” (see [0011] and throughout).  The Examiner contends, the claimed “prioritization” function is met by any/all of the above description.  However, in the event it is determined to not be anticipated, well known devices for backing up data in response to voltage level (powering) and 
	Because the well-known and established art of backing up data in response to battery/power level and prioritization schemes provide more reliable data backup, it would have been obvious to use such a scheme to back up the data in Martynov.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.

Any response to this action should be mailed to:

Commissioner for Patents

Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  


/JOHN A LANE/
Primary Examiner, Art Unit 2139